Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both “mechanical unit” (page 20 line 8) and “search unit” (at page 20 line 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “U” not in Figure 6 as described at page 23 line 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29  – 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 29 - 31, the instant claims recite the limitation “the assembly unit” at line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection of the claim.  Note was made to different “units” claimed in the independent claim 26 i.e. (“image acquisition unit” and “structural unit”) and it is vague/unclear as to what/which unit it is referring to if any.  
As to Claim 32, the instant claim recites “the probe”, “the drive unit” and “the workpiece receptacle” at line 3.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection of the claim.
As to Claim 33, the instant claim recites “the probe” at line 3.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection of the claim.
As to Claim 34, the instant claim recites “the probe” at line 3.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection of the claim.
As to Claim 35, the instant claims recite the limitation “the unit” at line 4.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection of the claim.  Note was made to different “units” claimed in the independent claim 26 i.e. (“image acquisition unit” and “structural unit”) and it is vague/unclear as to what/which unit it is referring to if any.  
As to Claim 37, the phrase "such as" at line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As to Claim 38, the instant claim recites “the drive unit” at line 4 and “the interface” at line 6.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection of the claim.
 As to Claim 39, the instant claims appear to be directed to a method class of invention as the claims recites “A method for determining at least one mechanical property of a workpiece probe comprising at least one of the following steps or all of the following steps” (emphasis added) and the claim appears to only recite one definite step i.e. step “b)” as this step “b)” recites a “Generating” step.  The remaining limitations 
For instance, as to steps “a” and “c”, how are such steps?  consider that “detection” is a noun, and not clearly a verb that expresses an act.  Note that “detection” implies something that took place in the past, and thus does not define something that may or may not take place in the future.  
As to step “d”, how is such a step?  consider that “simulation” is a noun, and not clearly a verb that expresses an act.  Note that “simulation” implies something that took place in the past, and thus does not define something that may or may not take place in the future.  Step “d” also includes “in particular” and “preferably” which are indefinite.  
As to step “e”, ”the generated impression topography” lacks antecedent basis.  In addition, is “Comparison” meant as a noun or a verb?  Note that a method claim requires acts.  
As to steps “f”, how is such a step?  consider that “Determination” is as much a noun as a verb, and as such is not clearly a verb that expresses an act.  Note that “Determination” implies something that may have taken place in the past, and thus does not define something that may or may not take place in the future.
As to claim 40, this claim calls for a step “b2”, but where is there a b1?  does “b2” mean that it’s to be carried out after step b, or is it carried out along with step b?  Contrast “in a step b2)” with - - step b further including - - , or maybe - - after step b providing - - , or something else.  Please show support for any amendment.
As to claim 40, it’s not clear what step “c” at line 4 “follows” if any.  It is problematic if it follows step “b2”, because step c calls for detecting one impression but 
As to claim 41, this claim calls for a step “c2”, but where is there a c1?  Does “c2” mean that it’s to be carried out after step c, or is it carried out with/as step c?  How, if at all, does “c2” narrow the method.
As to claim 43, the instant claim recites the phrase “the determination axis of symmetry”.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of protection of the claim. 
As to claim 46, “each” at line 3 is confusing in view of a lack of plurality of “step d)”.
As to claim 47, “the captured impression topographies” and “the simulated impression topographies” lack antecedent basis.  Should base claim 39 have included such?
As to Claim 48, the phrase "such as" and “for example” at line 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As to Claim 49, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the instant claim recites the broad recitation “less than 14 seconds”, and the claim also recites “preferably less than 12 seconds” which is the narrower statement of 
As to claim 50, the preamble calls for a “product” (i.e. an article that’s only limited to structure), but the body of the claim seems to call for a method (i.e. a list of steps that are individually carried out).  Such is not consistent.  Is this claim a structural element, or is this claim a list of steps to be carried out in a method?  
In addition, claims 29 – 31, 35, 38 – 40, 42 and 50 recite the phrase “in particular” and claims 34, 36, 37, 39, 42, 43, 46, 49 and 50 recite the word “preferably” and as such are considered to be indefinite.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure (such as “preferably”/”in particular”) does not limit the scope of the claim or claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26 – 30, 32, 33, 35, 36, 39, 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0047712 A1 to Ariga et al. (hereinafter “Ariga”).

Regarding Claim 26, Ariga teaches a measuring device (hardness tester 100, Fig. 1) for determining at least one mechanical property of a workpiece probe (see abstract and Figs. 1, 2 illustrating a hardness tester that measures a size of an indent to determine the hardness of a sample, see paragraph [0030]), comprising 
at least one image acquisition unit (see paragraphs [0032] – [0034] describing the measuring unit 1 includes an illumination device 11 and a camera 12 that takes an image of the surface of sample “S”, see Figs. 2, 3) for optically determining a workpiece geometry of the workpiece probe (see paragraphs [0045], [0087] describing image information obtained from the camera that is used to determine geometry such as length of the indent exerted on the sample), and 
at least one mechanical probe (see indenter shaft 14, Fig. 2, see paragraph [0032]) for generating an impression in the workpiece probe (see paragraph [0035] describing the indenter shaft 14 comprising an indenter 14a that applies a load to the sample “S”, see Fig. 2), 
wherein, at least the image acquisition unit (camera 12) and the mechanical probe (indenter shaft 14) together form a structural unit (see measuring unit 1 that comprises the imaging unit and the probe as described at paragraph [0032], see Figs. 2, 3).  

Regarding Claim 27, Ariga teaches wherein, a workpiece receptacle (see sample stage 2 with a sample fixer 2a, Fig. 2) is provided for fixing and testing the workpiece probe (see paragraph [0041]).  

Regarding Claim 28, Ariga teaches wherein, at least one drive unit is provided for at least partially positioning at least the workpiece receptacle (see for instance XY stage 3 that moves the sample stage in a horizontal direction, autofocusing stage 4 that adjusts the focus in the “Z” direction as seen at Fig. 2 and/or lift mechanism 5 that vertically moves the sample stage 2, see paragraph [0031]), the image acquisition unit or the probe relative to one another (see also the turret 16, Fig. 2 that allows movement of the indenter/probe 14, see paragraph [0032]).  

Regarding Claim 29, as best understood, Ariga teaches wherein, the assembly unit (see measuring unit 1, Figs. 1, 2 can be considered as the assembly unit as claimed) comprises at least one adjusting element (turret 16, Figs. 2, 3), as a result of which at least the image acquisition unit (12, Fig. 3) and the probe (14) are arranged so as to be movable relative to one another (see arrangement at Fig. 3 illustrating the turret 16 comprising the indenter 14 being movable relative to the camera 12), wherein in particular the adjusting element (16) only moves the image acquisition unit or the probe (see paragraph [0040] describing the turret 16 that is capable of rotating to allow the indenter shaft 14 to be positioned above the sample S, while the camera 12 is fixed).  


Regarding Claim 30, as best understood, Ariga teaches wherein, 
at least one adjusting element (turret 16) of the assembly unit (1) can be moved by a drive unit (see controller 6 that controls movement of respective elements, see Fig. 4, see paragraph [0039]), 
wherein in particular at least two adjusting elements (see for instance lift mechanism 5, drive mechanism 3A that can be considered as additional adjusting elements and which are being driven by the controller 6 as seen at Fig. 4 and paragraphs [0042] – [0044]) can be driven by a drive unit (6).  

Regarding Claim 32, as best understood, Ariga teaches wherein, at least the image acquisition unit (12), the probe (14), the drive unit (see drive mechanism 3A and/or turret drive mechanism 16A, Fig. 4 that drive the respective parts 3, 16, Fig. 2) and the workpiece receptacle (2) are arranged on a test frame (see main body 10, Figs. 1, 2).  

Regarding Claim 33, as best understood, Ariga teaches wherein, the probe (14) has a probe tip (indenter 14a, Fig. 2, see paragraph [0032]).  

Regarding Claim 35, as best understood, Ariga teaches wherein, a light source (see illumination device 11, Fig. 3, see paragraph [0032]) is provided, wherein in particular the unit (1) comprises the light source (see Fig. 3).  

Regarding Claim 36, as best understood, Ariga teaches wherein, at least the measuring device can be arranged or moved on a supporting arm (see supporting 

Regarding Claims 39 and 50, as best understood, Ariga teaches a method for determining at least one mechanical property (see hardness tester 100, Fig. 1, see abstract) of a workpiece probe (see sample S, Fig. 2, see also Fig. 4 illustrating a controller 6 with storage unit 63 which includes predetermined programs to carry out the hardness test as described at paragraphs [0059] – [0068]) comprising at least one of the following steps or all of the following steps: 
a) At least optical or tactile detection of a workpiece geometry of the workpiece probe, 
b) Generating an impression by penetration of a probe (see indenter 14 that indents sample S, Fig. 2, see paragraphs [0032], [0035], [0087]), 
c) At least optical or tactile detection of an impression topography of the generated impression in the workpiece probe, 

e) Comparison of the simulated and the generated impression topography, 
f) Determination of the mechanical properties of the workpiece probe as a function of steps a) to e).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 34, 37, 38, 40 – 43, 46 - 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga.

Regarding Claim 31, as best understood, Ariga teaches wherein, the assembly unit comprises at least one deflection unit (see multiple mirrors and lenses at Fig. 3, see paragraph [0034]), whereby a beam path of the image acquisition unit (12) can be deflected (see deflected light paths from 1h, 1g, 1d, 1e and lens 15 as indicated at Fig. 3), wherein in particular an adjusting element is provided for adjusting at least one mirror (see for instance the turret 16 that can reasonably be considered as an adjusting element, note that the turret 16 adjusts the objective lens/mirror, even though Ariga teaches adjusting the objective lens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a the lens as a mirror since objective lenses do comprise a mirror).  

Regarding Claim 34, as best understood, Ariga teaches wherein, at least one depth gauge is provided for the probe, whereby preferably at least one impression depth of the probe in the workpiece probe can be measured (see paragraph [0087] describing the CPU 61 executes the measuring unit control program so that it measures the diagonal length of the indent on the basis of the image information and further calculates the hardness of the sample from the measured diagonal length of indent, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a depth gauge as the system of Ariga carries out the length measurement of the indentation).  

Regarding Claim 37, as best understood, Ariga teaches a workpiece probe (see sample “S”, Fig. 2).  Ariga is silent regarding the workpiece probe comprising a metal or its alloys, preferably contains at least aluminum, magnesium, lead, iron, steel, stainless steel, gold, molybdenum, nickel, copper, silver, vanadium, tungsten, zinc, tin, titanium or an alloy such as brass.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a workpiece probe comprising a metal or its alloys as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).   

Regarding Claim 38, as best understood, Ariga teaches wherein, at least one control unit (see controller 6, Figs. 1, 4) is provided for at least controlling or regulating or evaluating data of the image acquisition unit and the drive unit or the drive unit to a spaced-apart electronics unit (see paragraphs [0034], [0035], [0039], [0042] – [0044] describing communication between the camera 12 and the drive units i.e. elements that aid in moving the different parts of the hardness tester and the controller), in particular at least external server or cloud (see controller 6, Fig. 4, even though Ariga does not explicitly state a server or cloud, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the controller as having a server since, the controller of Ariga includes the elements a memory, CPU and data transmission, note that the controller 6 is external to the main Ariga it comprises either wireless or cable-bound transmission thus reading on the invention as claimed).  

Regarding Claim 40, as best understood, Ariga teaches wherein, in a step b2) at least one renewed penetration (see paragraph [0058] describing test start point, note that Ariga does not explicitly state “renewed penetration” however Ariga teaches a program that can be run multiple times using the probe 14 to indent the sample as indicated at Fig. 4, paragraphs[0059] – [0060], [0081] – [0087], therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to renew penetration of the probe as per user’s needs) of the probe (14), into the workpiece probe (S) is performed, wherein step c) in particular follows in order to perform the detection of the respective impression topography of the generated impression in the workpiece probe.  

Regarding Claim 41, as best understood, Ariga teaches wherein, a step c2) the detected workpiece geometry of the workpiece probe from step a) is taken into account in the actual detection of the impression topography of the generated impression in the workpiece probe (see paragraph [0087] thus it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a 

Regarding Claim 42, as best understood, Ariga teaches wherein, in step c) an acquisition of an impression topography of the generated impression in the workpiece probe takes place (see paragraphs [0087], [0095], thus it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a topography from the generated image depending on user’s desire, hence reading on the invention as claimed) , in which in particular subsequently a geometrical division of the impression topography of the impression generated in the workpiece probe is performed, preferably by determining at least one axis of symmetry.  

Regarding Claim 43, as best understood, Ariga as modified above teaches wherein, before or in step d), a determination of sections, of the impression topography of the generated impression in the workpiece probe, preferably on the basis of the determined axis of symmetry is performed (see paragraphs [0087], [0095] describing the image taken by the camera being displayed and further being analyzed, thus reading on the invention as claimed).  

Regarding Claim 46, as best understood, Ariga teaches the claimed invention except for wherein, step e) data from pre-simulated impression topographies are used, whereby preferably these data are stored in at least a memory or a database.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use pre-simulated impression data, since it has 

Regarding Claim 47, as best understood, Ariga teaches the claimed invention except for wherein, at least for step d) or e) artificial intelligence methods are used, which in a further step g) a correction takes place between the captured impression topographies and the simulated impression topographies.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use pre-simulated impression data, since it has been held to be within the general skill of a worker in the art to apply a known technique (use pre-simulated or predetermined data) to a known device (method, or product) ready for improvement to yield predictable results is obvious.  

Regarding Claim 48, as best understood, Ariga teaches the claimed invention except for wherein, an application of the method is also used for anisotropic workpiece probes, wherein, such as, for example, at least yield strength/strain limit, tensile strength, ductility or elongation at fracture, can be determined.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method for anisotropic workpiece probe, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In addition, note that Ariga’s Ariga does not exclude samples that can be tested on the system. 

Regarding Claim 49, as best understood, Ariga teaches the claimed invention except for wherein, at least the case of rolled, extruded, cast or drawn workpiece probes, direction-dependent properties of the material can be measured, or that one measurement of the measuring method per workpiece probe takes less than 14 seconds, preferably less than 12 seconds.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to use the measurement of the measuring method per workpiece probe for less than 14 seconds, preferably less than 12 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861